DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 5, 5, 2-4, 6-11, 15, 15, 13-14, 18-20 and 11 of U.S. Patent No. 11353517. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate or render obvious the application claims.  A comparison table is provided below.

Application Claim
Patent Claim
1. An analog fault detection circuit, comprising: an input terminal configured to couple to an analog source circuit; an input circuit path having a first end and a second end, and coupled to the input terminal at the first end; and a first analog to digital converter (ADC) circuit comprising: a first ADC conversion circuit configured to convert a first ADC input voltage to a first digital ADC output; a first ADC circuit path coupled between the second end of the input circuit path and the first ADC conversion circuit, the first ADC circuit path comprising a first sampling switch, a first terminal of the first sampling switch is coupled to the second end of the input circuit path and wherein the first sampling switch is configured to sample an input path voltage at the second end of the input circuit path to provide the first ADC input voltage at a second terminal of the first sampling switch; and a first broken wire detection circuit coupled between the first sampling switch and the first ADC conversion circuit, and configured to adaptively pulldown or pullup the first ADC input voltage, in order to detect a fault associated with a first analog circuit path, wherein the first analog circuit path includes 
the input circuit path and the first ADC circuit path; 
















a second ADC circuit comprising: a second ADC conversion circuit configured to convert a second ADC input voltage to a second digital ADC output; a second ADC circuit path coupled between the second end of the input circuit path and the second ADC conversion circuit, the second ADC circuit path comprising a second sampling switch, a first terminal of the second sampling switch is coupled to the second end of the input circuit path and wherein the second sampling switch is configured to sample the input path voltage at the second end of the input circuit path to provide the second ADC input voltage at a second terminal of the second sampling switch; and a second broken wire detection circuit coupled between the second sampling switch and the second ADC conversion circuit, and configured to adaptively pulldown or pullup the second ADC input voltage, in order to detect a fault associated with a second analog circuit path, wherein the second analog circuit path includes 

the input circuit path and the second ADC circuit path.
1. An analog fault detection circuit, comprising: an input terminal configured to couple to an analog source circuit; an input circuit path having a first end and a second end, and coupled to the input terminal at the first end; and a first analog to digital converter (ADC) circuit comprising: a first ADC conversion circuit configured to convert a first ADC input voltage to a first digital ADC output; a first ADC circuit path coupled between the second end of the input circuit path and the first ADC conversion circuit, the first ADC circuit path comprising a first sampling switch, a first terminal of which is coupled to 
the second end of the input circuit path and wherein the first sampling switch is configured to sample an input path voltage at the second end of the input circuit path to provide the first ADC input voltage at a second terminal of the first sampling switch; and a first broken wire detection circuit coupled between the first sampling switch and the first ADC conversion circuit, and configured to adaptively pulldown or pullup the first ADC input voltage, in order to detect a fault associated with a first analog circuit path, wherein the first analog circuit path includes the analog source circuit, 
the input circuit path and the first ADC circuit path; wherein the first broken wire detection circuit comprises a first pullup circuit branch configured to pullup the first ADC input voltage or a first pulldown circuit branch configured to pulldown the first ADC input voltage, or both; and wherein the first pullup circuit branch comprises a first pullup source circuit coupled to a positive supply voltage at a first end, and a first pullup switch circuit having a first terminal and a second terminal, the first terminal being coupled in series to a second, different end of the first pullup source circuit and the second terminal being coupled to an ADC node in the first ADC circuit path coupled between the first sampling switch and the first ADC conversion circuit.
5. The analog fault detection circuit of claim 3, further comprising 
a second ADC circuit comprising: a second ADC conversion circuit configured to convert a second ADC input voltage to a second digital ADC output; a second ADC circuit path coupled between the second end of the input circuit path and the second ADC conversion circuit, the second ADC circuit path comprising a second sampling switch, a first terminal of which is 
coupled to the second end of the input circuit path and wherein the second sampling switch is configured to sample the input path voltage at the second end of the input circuit path to provide the second ADC input voltage at a second terminal of the second sampling switch; and a second broken wire detection circuit coupled between the second sampling switch and the second ADC conversion circuit, and configured to adaptively pulldown or pullup the second ADC input voltage, in order to detect a fault associated with a second analog circuit path, wherein the second analog circuit path includes the analog source circuit, 
the input circuit path and the second ADC circuit path.
2. The analog fault detection circuit of claim 1, wherein the first broken wire detection circuit comprises a first pullup circuit branch configured to pullup the first ADC input voltage or a first pulldown circuit branch configured to pulldown the first ADC input voltage, or both.
From claim 1:
 wherein the first broken wire detection circuit comprises a first pullup circuit branch configured to pullup the first ADC input voltage or a first pulldown circuit branch configured to pulldown the first ADC input voltage, or both
3. The analog fault detection circuit of claim 2, wherein the first pullup circuit branch comprises a first pullup source circuit coupled to a positive supply voltage at a first end of the first pullup circuit branch, and a first pullup switch circuit having a first terminal and a second terminal,
the first terminal of the first pullup switch circuit being coupled in series to a second, different end of the first pullup source circuit and the second terminal of the first pullup switch circuit being 
coupled to a first ADC node in the first ADC circuit path coupled between the first sampling switch and the first ADC conversion circuit.
From claim 1
wherein the first pullup circuit branch comprises a first pullup source circuit coupled to a positive supply voltage at a first end, and a first pullup switch circuit having a first terminal and a second terminal, 
the first terminal 
being coupled in series to a second, different end of the first pullup source circuit and the second terminal being 
coupled to an ADC node in the first ADC circuit path coupled between the first sampling switch and the first ADC conversion circuit.
4. The analog fault detection circuit of claim 3, wherein the first pulldown circuit branch comprises a first pulldown source circuit coupled to a ground circuit at a first end of the first pulldown circuit branch, and a first pulldown switch circuit having a first terminal and a second terminal, the first terminal of the first pulldown switch circuit being coupled in series to a second, different end of the first pulldown source circuit and the second terminal of the first pulldown switch circuit being coupled to the ADC node in the first ADC circuit path coupled between the first sampling switch and the first ADC conversion circuit.
2. The analog fault detection circuit of claim 1, wherein the first pulldown circuit branch comprises a first pulldown source circuit coupled to a ground circuit at a first end, and 
a first pulldown 
switch circuit having a first terminal and a second terminal, the first terminal 
being coupled in series to a second, 
different end of the first pulldown source circuit and the second terminal being coupled to the ADC node in 
the first ADC circuit path coupled between the first sampling switch and the first ADC conversion circuit.
5. The analog fault detection circuit of claim 1, further comprising a first fault detection circuit coupled to an output of the first ADC conversion circuit and configured to detect the fault in the first analog circuit path, based on the first digital ADC output.
3. The analog fault detection circuit of claim 1, further comprising a first fault detection circuit coupled to an output of the first ADC conversion circuit and configured to detect the fault in the first analog circuit path, based on the first digital ADC output.
6. The analog fault detection circuit of claim 5, wherein, in order to detect the fault in the first analog circuit path, the first broken wire detection circuit is activated to pullup or pull down the first ADC input voltage and subsequently deactivated after a predefined activation time, and wherein the first fault detection circuit is configured to compare a first measured value of the first digital ADC output and a second measured value of the first digital ADC output after the deactivation, 

wherein the second measured value comprises a value that is measured after a predefined wait time after measuring the first measured value.
4. The analog fault detection circuit of claim 3, wherein, in order to detect the fault in the first analog circuit path, the first broken wire detection circuit is activated to pullup or pull down the first ADC input voltage and subsequently deactivated after a predefined activation time, and wherein the first fault detection circuit is configured to compare a first measured value of the first digital ADC output and a second measured value of the first digital ADC output after the first broken wire detection circuit is deactivated, 
wherein the second measured value comprises a value that is measured after a predefined wait time after measuring the first measured value.
7. The analog fault detection circuit of claim 3, wherein the second broken wire detection circuit comprises a second pullup circuit branch configured to pullup the second ADC input voltage or a second pulldown circuit branch configured to pulldown the second ADC input voltage, or both.
6. The analog fault detection circuit of claim 5, wherein the second broken wire detection circuit comprises a second pullup circuit branch configured to pullup the second ADC input voltage or a second pulldown circuit branch configured to pulldown the second ADC input voltage, or both
8. The analog fault detection circuit of claim 7, wherein the second pullup circuit branch comprises a second pullup source circuit coupled to a positive supply voltage at a first end of the second pullup circuit branch, 
and a second pullup switch circuit having a first terminal and a second terminal, the first terminal of the second pullup switch circuit 
being coupled in series to a second, different end of the second pullup source circuit and the second terminal of the second pullup switch circuit 
being coupled to a second ADC node in the second ADC circuit path coupled between the second sampling switch and the second ADC conversion circuit.
7. The analog fault detection circuit of claim 6, wherein the second pullup circuit branch comprises a second pullup source circuit coupled to a positive supply voltage at a first end, 

and a second pullup switch circuit having a first terminal and a second terminal, the first terminal 

being coupled in series to a second, different end of the second pullup source circuit and the second terminal 

being coupled to an ADC node in the second ADC circuit path coupled between the second sampling switch and the second ADC conversion circuit.
9. The analog fault detection circuit of claim 7, wherein the second pulldown circuit branch comprises a second pulldown source circuit coupled to a ground circuit at a first end, and a second pulldown switch circuit having a first terminal and a second terminal, the first terminal being coupled in series to a second, different end of the second pulldown source circuit and the second terminal being coupled to the ADC node in the second ADC circuit path coupled between the second sampling switch and the second ADC conversion circuit.
8. The analog fault detection circuit of claim 7, wherein the second pulldown circuit branch comprises a second pulldown source circuit coupled to a ground circuit at a first end, and a second pulldown switch circuit having a first terminal and a second terminal, the first terminal being coupled in series to a second, different end of the second pulldown source circuit and the second terminal being coupled to the ADC node in the second ADC circuit path coupled between the second sampling switch and the second ADC conversion circuit.
10. The analog fault detection circuit of claim 5, further comprising a second fault detection circuit coupled to an output of the second ADC conversion circuit and configured to detect the fault in the second analog circuit path, based on the second digital ADC output.
9. The analog fault detection circuit of claim 5, further comprising a second fault detection circuit coupled to an output of the second ADC conversion circuit and configured to detect the fault in the second analog circuit path, based on the second digital ADC output.
11. The analog fault detection circuit of claim 10, wherein, in order to detect the fault in the second analog circuit path, the second broken wire detection circuit is activated to pullup or pull down the second ADC input voltage and subsequently deactivated after a predefined activation time, and wherein the second fault detection circuit is configured compare a first measured value of the second digital ADC output and a second measured value of the second digital ADC output after the deactivation, 

wherein the second measured value comprises a value that is measured after a predefined wait time after measuring the first measured value.
10. The analog fault detection circuit of claim 9, wherein, in order to detect the fault in the second analog circuit path, the second broken wire detection circuit is activated to pullup or pull down the second ADC input voltage and subsequently deactivated after a predefined activation time, and wherein the second fault detection circuit is configured compare a first measured value of the second digital ADC output and a second measured value of the second digital ADC output after the second broken wire detection circuit is deactivated, 
wherein the second measured value comprises a value that is measured after a predefined wait time after measuring the first measured value.
12. The analog fault detection circuit of claim 10, further comprising a fault comparison circuit configured to compare results of the first fault detection circuit and the second fault detection circuit.
11. The analog fault detection circuit of claim 9, further comprising a fault comparison circuit configured to compare results of the first fault detection circuit and the second fault detection circuit.
13. An analog fault detection system, comprising: an analog source circuit; and an analog fault detection circuit, comprising: an input terminal coupled to the analog source circuit; an input circuit path having a first end and a second end, and coupled to the input terminal at the first end; and a first analog to digital converter (ADC) circuit comprising: a first ADC conversion circuit; 


a first ADC circuit path coupled between the second end of the input circuit path and the first ADC conversion circuit, the first ADC circuit path comprising a first sampling switch, a first terminal of the first sampling switch is coupled to the second end of the input circuit path; 




and a first broken wire detection circuit 
coupled between the first sampling switch and the first ADC conversion circuit; 






















and 
a second ADC circuit comprising: a second ADC conversion circuit; 

a second ADC circuit path coupled between the second end of the input circuit path and the second ADC conversion circuit, the second ADC circuit path comprising a second sampling switch, a first terminal of the second sampling switch is coupled to the second end of the input circuit path; and a second broken wire detection circuit coupled between the second sampling switch and the second ADC conversion circuit.
12. An analog fault detection system, comprising: an analog source circuit; and an analog fault detection circuit, comprising: an input terminal coupled to the analog source circuit; an input circuit path having a first end and a second end, and coupled to the input terminal at the first end; and a first analog to digital converter (ADC) circuit comprising: a first ADC conversion circuit configured to convert a first ADC input voltage to a first digital ADC output; 
a first ADC circuit path coupled between the second end of the input circuit path and the first ADC conversion circuit, the first ADC circuit path comprising a first sampling switch, a first terminal of which is coupled to the 
second end of the input circuit path and wherein the first sampling switch is configured to sample an input path voltage at the second end of the input circuit path to provide the first ADC input voltage at a second terminal of the first sampling switch; and a first broken wire detection circuit coupled between the first sampling switch and the first ADC conversion circuit, and configured to adaptively pulldown or pullup the first ADC input voltage, in order to detect a fault associated with a first analog circuit path, wherein the first analog circuit path includes the analog source circuit, the input circuit path and the first ADC circuit path; wherein the first broken wire detection circuit comprises a first pullup circuit branch configured to pullup the first ADC input voltage or a first pulldown circuit branch configured to pulldown the first ADC input voltage, or both; and wherein the first pullup circuit branch comprises first pullup source circuit coupled to a positive supply voltage at a first end, and a first pullup switch circuit having a first terminal and a second terminal, the first terminal being coupled in series to a second, different end of the first pullup source circuit and the second terminal being coupled to an ADC node in the first ADC circuit path coupled between the first sampling switch and the first ADC conversion circuit.
15. The analog fault detection system of claim 14, wherein the analog fault detection circuit further comprises 
a second ADC circuit comprising: a second ADC conversion circuit configured to convert a second ADC input voltage to a second digital ADC output; a second ADC circuit path coupled between the second end of the input circuit path and the second ADC conversion circuit, the second ADC circuit path comprising a second sampling switch, a first terminal of which is coupled to the second end of the input circuit path ….
and a second broken wire detection circuit coupled between the second sampling switch and the second ADC conversion circuit, …
14. The analog fault detection system of claim 13, wherein the first broken wire detection circuit comprises a first pullup circuit branch 



comprising first 
pullup source circuit coupled to a positive supply voltage at a first end of the first pullup circuit branch, and a first pullup switch circuit having a first terminal and a second terminal, the first terminal of the first pullup switch circuit being coupled in series to a second, different end of the first pullup source circuit and the second terminal of the first pullup switch circuit 
being coupled to a first ADC node in the first ADC circuit path coupled between the first sampling switch and the first ADC conversion circuit.
From claim 12
wherein the first broken wire detection circuit comprises a first pullup circuit branch configured to pullup the first ADC input voltage or a first pulldown circuit branch configured to pulldown the first ADC input voltage, or both; and wherein the first pullup circuit branch comprises first pullup source circuit coupled to a positive supply voltage at a first end, 
     and a first pullup switch circuit having a 
first terminal and a second terminal, the first terminal being 
coupled in series to a second, different end of the first pullup source circuit and the second terminal 

being coupled to an ADC node in the first ADC circuit path coupled between the first sampling switch and the first ADC conversion circuit.
15. The analog fault detection system of claim 14, wherein the first broken wire detection circuit comprises a first pulldown circuit branch 



wherein the first pulldown circuit branch comprises a first pulldown source circuit coupled to a ground circuit at a first end of the first pulldown circuit branch, and a first 
pulldown switch circuit having a first terminal and a second terminal, the first terminal of the first pulldown switch circuit being coupled in series to a second, different end of the first pulldown source circuit and the second terminal of the first pulldown switch circuit being coupled to the first ADC node in the first ADC circuit path coupled between the first sampling switch and the first ADC conversion circuit.
From claim 12 ….
wherein the first broken wire detection circuit comprises …a first pulldown circuit branch configured to pulldown the first ADC input voltage….
13. The analog fault detection system of claim 12, wherein the first pulldown circuit branch comprises a first pulldown source circuit coupled to a ground circuit at a first end, 
and a first 
pulldown switch circuit having a first terminal and a second terminal, the first terminal 
                                           being coupled in series to a second, different end of the first pulldown source circuit and the second terminal 
being coupled to the 
ADC node in the first ADC circuit path coupled between the first sampling switch and the first ADC conversion circuit.
16. The analog fault detection system of claim 15, wherein the analog fault detection circuit further comprises a first fault detection circuit coupled to an output of the first ADC conversion circuit.
14. The analog fault detection system of claim 12, wherein the analog fault detection circuit further comprises a first fault detection circuit coupled to an output of the first ADC conversion circuit ….
17. The analog fault detection system of claim 16, wherein the second broken wire detection circuit comprises a second pulldown circuit branch 



wherein the second pulldown circuit branch comprises a second pulldown source circuit coupled to the ground circuit at a first end of the second pulldown circuit branch, 
and a second pulldown switch circuit having a first terminal and a second terminal, the first terminal of the second pulldown switch circuit being coupled in series to a second, different end of the second pulldown source circuit and the second terminal of the second pulldown switch circuit being coupled to a second ADC node in the second ADC circuit path coupled between the second sampling switch and the second ADC conversion circuit.
16. The analog fault detection system of claim 15, wherein the second broken wire detection circuit comprises a second …. pulldown circuit branch configured to pulldown the second ADC input voltage, or both.
18. The analog fault detection system of claim 17, wherein the second pulldown circuit branch comprises a second pulldown source circuit coupled to a ground circuit at a first end, 

and a second pulldown switch circuit having a first terminal and a second terminal, the first terminal 
being coupled in series to a second, different end of the second pulldown source circuit and the second terminal 
being coupled to the ADC node in the second ADC circuit path coupled between the second sampling switch and the second ADC conversion circuit.
18. The analog fault detection system of claim 16, wherein the analog fault detection circuit further comprises a second fault detection circuit coupled to an output of the second ADC conversion circuit.
19. The analog fault detection system of claim 15, wherein the analog fault detection circuit further comprises a second fault detection circuit coupled to an output of the second ADC conversion circuit and configured to detect the fault in the second analog circuit path, based on the second digital ADC output.
19. The analog fault detection system of claim 18, wherein the analog fault detection circuit further comprises a fault comparison circuit coupled to the first fault detection circuit and the second fault detection circuit.
20. The analog fault detection system of claim 19, wherein the analog fault detection circuit further comprises a fault comparison circuit configured to compare results of the first fault detection circuit and the second fault detection circuit.
20. An analog fault detection circuit, comprising: 


an input circuit path having a first end and a second end, 

the first end configured to receive an analog signal; a first analog to digital converter (ADC) and 
fault detection path branching from the second end of the input circuit path, the first ADC and fault detection path comprising: 





a first broken wire detection circuit coupled to the second end of the input circuit path; a first ADC conversion circuit coupled to the first broken wire detection circuit and arranged downstream of the first broken wire detection circuit on the first ADC and fault detection path; 
and a first fault detection circuit coupled to the first ADC conversion circuit and arranged downstream of the first ADC conversion circuit on the first ADC and fault detection path; 















a second ADC and fault detection path branching from the second end of the input circuit path, the second ADC and fault detection path comprising:










 a second broken wire detection circuit coupled to the second end of the input circuit path; a second ADC conversion circuit coupled to the second broken wire detection circuit and downstream of the second broken wire detection circuit on the second ADC and fault detection path; and a second fault detection circuit coupled to the second ADC conversion circuit and downstream of the second ADC conversion circuit on the second ADC and fault detection path; and a fault comparison circuit having a first input coupled to an output of the first fault detection circuit and having a second input coupled to an output of the second fault detection circuit.
1. An analog fault detection circuit, comprising: an input terminal configured to couple to an analog source circuit; 
an input circuit path having a first end and a second end, and coupled to the input terminal at the first end; and a first analog to digital converter (ADC) circuit comprising: a first ADC conversion circuit configured to convert a first ADC input voltage to a first digital ADC output; a first ADC circuit path coupled between the second end of the input circuit path and the first ADC conversion circuit, the first ADC circuit path comprising a first sampling switch, a first terminal of which is coupled to the second end of the input circuit path and wherein the first sampling switch is configured to sample an input path voltage at the second end of the input circuit path to provide the first ADC input voltage at a second terminal of the first sampling switch; and a first broken wire detection circuit coupled between the first sampling switch and the first ADC conversion circuit, and configured to adaptively pulldown or pullup the first ADC input voltage, in order to detect a fault associated with a first analog circuit path, wherein the first analog circuit path includes the analog source circuit, the input circuit path and the first ADC circuit path; wherein the first broken wire detection circuit comprises a first pullup circuit branch configured to pullup the first ADC input voltage or a first pulldown circuit branch configured to pulldown the first ADC input voltage, or both; and wherein the first pullup circuit branch comprises a first pullup source circuit coupled to a positive supply voltage at a first end, and a first pullup switch circuit having a first terminal and a second terminal, the first terminal being coupled in series to a second, different end of the first pullup source circuit and the second terminal being coupled to an ADC node in the first ADC circuit path coupled between the first sampling switch and the first ADC conversion circuit.
5. The analog fault detection circuit of claim 3, further comprising 
a second ADC circuit comprising: a second ADC conversion circuit configured to convert a second ADC input voltage to a second digital ADC output; a second ADC circuit path coupled between the second end of the input circuit path and the second ADC conversion circuit, the second ADC circuit path comprising a second sampling switch, a first terminal of which is coupled to the second end of the input circuit path and wherein the second sampling switch is configured to sample the input path voltage at the second end of the input circuit path to provide the second ADC input voltage at a second terminal of the second sampling switch; and a second broken wire detection circuit coupled between the second sampling switch and the second ADC conversion circuit, and configured to adaptively pulldown or pullup the second ADC input voltage, in order to detect a fault associated with a second analog circuit path, wherein the second analog circuit path includes the analog source circuit, the input circuit path and the second ADC circuit path.
11. The analog fault detection circuit of claim 9, further comprising a fault comparison circuit configured to compare results of the first fault detection circuit and the second fault detection circuit.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Mareschal (U.S. Publication No. 2009/0241014) teaches first and second ADC circuits with respective sampling switches on the first and second ADC circuits where each of the ADC circuits are followed by a comparator circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852